Exhibit.19

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

 

 

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Second Amendment”) is made and entered into as of the 2nd
day of October, 2008, by and among by the selling parties identified on Seller
Information Schedule attached as Schedule 1 to the Agreement (as that term is
defined below) each having an address at 4582 South Ulster Street Parkway, Suite
1100, Denver, Colorado 80237 (individually a “Seller” and collectively
“Sellers”), and JRK BIRCHMONT ADVISORS, LLC, a Delaware limited liability
company and JRK PROPERTY HOLDINGS, INC., a California corporation, each having a
principal address at 11766 Wilshire Boulevard, Suite 1450, Los Angeles,
California 90025 (collectively as “Purchaser”), or its permitted assignee or
assignees as provided in Section 14.4 of the Agreement, and is joined by AIMCO
PROPERTIES, L.P., a Delaware limited partnership (the “Guarantor”).

RECITALS

 

A.        Sellers and Purchaser are parties to that certain Agreement for
Purchase and Sale and Joint Escrow Instructions, dated September 29, 2008 (as
amended, the “Agreement”) pertaining to the purchase and sale of those certain
real properties located in Colorado, Georgia, Ohio, South Carolina and Virginia,
more particularly described on Exhibits A-1 through A-16 attached to the
Agreement (the “Properties”).  In connection with the Agreement, Guarantor
guaranteed certain payment obligations of the Sellers under the terms of the
Agreement, as set forth therein.

B.         Pursuant to that certain First Amendment to Agreement for Purchase
and Sale and Joint Escrow Instructions dated September 30, 2008 (the “First
Amendment”), the parties agreed to amend and restate the Seller Information
Schedule attached to the Agreement to reallocate the Base Purchase Prices for
the Properties pursuant to Section 2.2.5 of the Agreement.

C.        Neither the Agreement, as originally executed, nor the First Amendment
properly allocated the Applicable Shares of the Deposit as listed on the Seller
Information Schedule.

D.        The parties wish to further amend the Agreement to properly allocate
the Applicable Shares of the Deposit and to correct an additional typographical
error in Section 2.2 of the Agreement.

Sellers and Purchaser intend to modify the Agreement in certain respects, as
more particularly set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser hereby agree as follows:


1.                  CAPITALIZED TERMS.  ALL CAPITALIZED TERMS AND PHRASES USED
HEREIN BUT NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANINGS GIVEN TO THEM IN
THE AGREEMENT. 


2.                  AMENDMENT TO SECTION 2.2 OF THE AGREEMENT.  IN THE SECOND
SENTENCE OF SECTION 2.2 OF THE AGREEMENT, THE REFERENCE TO “SECTION 2.2.6” IS
HEREBY DELETED AND REPLACED WITH “SECTION 2.2.5”. 


3.                  AMENDMENT OF SELLER INFORMATION SCHEDULE.  THE SELLER
INFORMATION SCHEDULE, ATTACHED AS SCHEDULE 1 TO THE AGREEMENT, AS REPLACED BY
SCHEDULE 1-A ATTACHED TO THE FIRST AMENDMENT, IS HEREBY AMENDED AND SUPERCEDED
BY THE FURTHER REVISED SELLER INFORMATION SCHEDULE ATTACHED TO THIS SECOND
AMENDMENT AS SCHEDULE 1-B.  THE FURTHER REVISED SELLER INFORMATION SCHEDULE
REALLOCATES THE APPLICABLE SHARES OF THE DEPOSIT AS INTENDED BY THE PARTIES,
TAKING INTO ACCOUNT THE REALLOCATIONS OF THE BASE PURCHASE PRICES SET FORTH IN
THE FIRST AMENDMENT.


4.                  COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AMENDMENT.  IT SHALL NOT BE NECESSARY
THAT EACH PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART BE
EXECUTED BY MORE THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE
COUNTERPART.


5.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH IN THIS SECOND
AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


6.                  GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.

[SIGNATURES BEGIN ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this Second Amendment to
Agreement for Purchase and Sale and Joint Escrow Instructions as of the date
first set forth above.

Sellers:

 

GOVERNOR’S PARK APARTMENTS:

 

GOVERNORS PARK APARTMENTS VII LIMITED PARTNERSHIP, a South Carolina limited
partnership

 

By:     SHELTER VII GP LIMITED PARTNERSHIP, a South Carolina limited
partnership, its general partner

 

          By:     SHELTER REALTY VII           CORPORATION, a South Carolina
          corporation, its general partner

 

 

          By:  /s/Brian J. Bornhorst

          Name:  Brian J. Bornhorst

          Title:  Vice President

 

VILLAGE GARDENS APARTMENTS:

 

SHELTER PROPERTIES VI LIMITED PARTNERSHIP, a South Carolina limited partnership

 

By:     SHELTER REALTY VI CORPORATION,

a South Carolina corporation,

its corporate general partner

 

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

 

 


 

COPPER MILL APARTMENTS:

 

COPPER MILL CPGF 22, L.P., a Delaware limited partnership

 

By:       CPGF 22 COPPER MILL GP, L.L.C.,                        a South
Carolina limited liability company,

            its general partner

 

            By:    CENTURY PROPERTIES GROWTH               FUND XXII, A
CALIFORNIA LIMITED                  PARTNERSHIP, a California limited
                           partnership,

                     its member

 

                     By:   FOX PARTNERS IV, a California                       
general partnership,

                             its general partner

 

                             By:  FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation,

                                    its general partner

 

                         By:  /s/Brian J. Bornhorst

                         Name:  Brian J. Bornhorst

                                   Title:  Vice President

SYCAMORE CREEK APARTMENTS:

 

SYCAMORE CREEK ASSOCIATES, L.P., a Delaware limited partnership

 

By:       MAE JMA, INC., a Delaware corporation,

            its managing general partner

 

  By:  /s/Brian J. Bornhorst

  Name:  Brian J. Bornhorst

            Title:  Vice President

 


 

BEXLEY HOUSE APARTMENTS:

 

BEXLEY HOUSE, L.P., a Delaware limited partnership

 

By:       BEXLEY HOUSE GP, L.L.C., a South Carolina             limited
liability company,

            its general partner

 

            By:       DAVIDSON INCOME REAL ESTATE,                         L.P.,
a Delaware limited partnership,

                        its member

 

                        By:       DAVIDSON DIVERSIFIED  
                                    PROPERTIES, INC., a Tennessee
                                    corporation,

                                    its managing general partner

 

                          By:  /s/Brian J. Bornhorst

                          Name:  Brian J. Bornhorst

                                    Title:  Vice President

RUNAWAY BAY I APARTMENTS:

 

RUNAWAY BAY-OXFORD ASSOCIATES L.P., an Indiana limited partnership

 

By:       OAMCO XXI, L.P., a Delaware limited             partnership,

            its managing general partner

 

            By:       OAMCO XXI, L.L.C., a Delaware limited
                        liability company,

                        its general partner

 

                        By:       OXFORD REALTY FINANCIAL
                                    GROUP, INC., a Maryland     
                                    corporation,

                                    its managing member

 

                          By:  /s/Brian J. Bornhorst

                          Name:  Brian J. Bornhorst

                                    Title:  Vice President

 


 

RUNAWAY BAY II APARTMENTS:

 

RUNAWAY BAY II-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership

 

By:       RUNAWAY BAY II CORPORATION, a             Maryland corporation,

            its managing general partner

 

 By:  /s/Brian J. Bornhorst

 Name:  Brian J. Bornhorst

           Title:  Vice President


BIG WALNUT APARTMENTS:

 

BIG WALNUT, L.P., a Delaware limited partnership

 

By:       DAVIDSON DIVERSIFIED PROPERTIES, INC.,             a Tennessee
corporation,

            its general partner

 

  By:  /s/Brian J. Bornhorst

  Name:  Brian J. Bornhorst

            Title:  Vice President

THE VILLAS AT LITTLE TURTLE APARTMENTS:

 

COLUMBUS III-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership

 

By:       OXFORD INVESTMENT CORPORATION, a             Maryland corporation,

            its managing general partner

 

  By:  /s/Brian J. Bornhorst

  Name:  Brian J. Bornhorst

            Title:  Vice President

COOPER’S POINTE APARTMENTS:

 

COOPER'S POINTE CPGF 22, L.P., a Delaware limited partnership

 

By:   CPGF 22 COOPER'S POINTE GP, L.L.C., a    South         Carolina limited
liability company,

        its general partner

 

        By:   CENTURY PROPERTIES GROWTH FUND                 XXII, A CALIFORNIA
LIMITED                      PARTNERSHIP, a California limited
                           partnership,

                its member

 

                By:   FOX PARTNERS IV, a California general
                        partnership,

                        its general partner

 

                        By:       FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation,

                                    its general partner

 

                          By:  /s/Brian J. Bornhorst

                          Name:  Brian J. Bornhorst

                                    Title:  Vice President

HIBBEN FERRY I APARTMENTS:

 

HIBBEN FERRY I APARTMENT PARTNERS, L.P., a Delaware limited partnership

 

By:       AIMCO HOLDINGS, L.P., a Delaware limited             partnership,

            its general partner

 

            By:       AIMCO HOLDINGS QRS, INC.,

                        a Delaware corporation,

                        its general partner

 

              By:  /s/Brian J. Bornhorst

              Name:  Brian J. Bornhorst

                        Title:  Vice President

 


 

SPRINGHOUSE APARTMENTS:

 

CHARLESTON-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited partnership

By:       AIMCO/CHARLESTON, L.L.C., a Delaware             limited liability
company,
            its managing general partner

 

            By:       AIMCO PROPERTIES, L.P., a Delaware                        
limited partnership,
                        its member

 

                        By:       AIMCO-GP, INC., a Delaware
                                    corporation,

                                    its general partner

 

                          By:  /s/Brian J. Bornhorst

                          Name:  Brian J. Bornhorst

                                    Title:  Vice President

 

WEBB BRIDGE CROSSING APARTMENTS:

 

WINTHROP APARTMENT INVESTORS LIMITED PARTNERSHIP, a Maryland limited partnership

By:    WAI ASSOCIATES LIMITED PARTNERSHIP, a          Texas limited partnership,
         its general partner

         By:  AIMCO/WAI ASSOCIATES GP, LLC, a                  Delaware limited
liability company,
               its general partner

               By:    AIMCO PROPERTIES, L.P., a Delaware                        
limited partnership,
                        its member

                        By:       AIMCO-GP, INC., a Delaware
                                    corporation,
                                    its general partner

                        By:  /s/Brian J. Bornhorst

                                  Name:  Brian J. Bornhorst

                        Title:  Vice President


 

SCOTCH PINES EAST APARTMENTS:

 

CALMARK/FORT COLLINS, LTD.,

a California limited partnership

 

By:       CALMARK/FORT COLLINS, INC.,

            a California corporation,

            its corporate general partner

 

  By:  /s/Brian J. Bornhorst

  Name:  Brian J. Bornhorst

            Title:  Vice President                                        
           

 

COURTNEY PARK APARTMENTS:

 

AMBASSADOR XI, L.P., a Delaware limited partnership

 

By:       AMBASSADOR XI, INC., a Delaware             corporation

            its general partner

 

  By:  /s/Brian J. Bornhorst

  Name:  Brian J. Bornhorst

            Title:  Vice President                                        
                       

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 


Purchaser:

 

JRK PROPERTY HOLDINGS, INC.,
a California corporation



By:   /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

JRK BIRCHMONT ADVISORS LLC,
a Delaware limited liability company

 

By:   JRK Birchmont Capital Partners LLC,
a California limited liability company,
its Managing Member

 

By:   JRK Property Holdings, Inc.,
a California corporation,
its Manager

 

 

By:   /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]


CONSENT AND JOINDER OF AIMCO PROPERTIES, L.P.

AIMCO Properties, L.P., a Delaware limited partnership and Guarantor of the
payment obligations of Sellers under the terms of the Agreement, hereby (a)
consents to the terms of the foregoing Second Amendment, and (b) ratifies,
confirms, reaffirms, and acknowledges its obligations under the Agreement and
that certain Guaranty dated September 29, 2008 executed in connection with the
Agreement.

AIMCO PROPERTIES, L.P.
a Delaware limited partnership

By:       AIMCO-GP, Inc.,

            a Delaware corporation,

            its General Partner

 

 

  By:  /s/Brian J. Bornhorst

  Name:  Brian J. Bornhorst

            Title:  Vice President

 

 